



COURT OF APPEAL FOR ONTARIO

CITATION: Roberts v. Wong, 2016 ONCA 540

DATE: 20160707

DOCKET: C61232

MacPherson, Cronk and Benotto JJ.A.

BETWEEN

Mark Roberts

Appellant

and

Dr. Leslie Wong

Respondent

APPLICATION UNDER THE
Health Care Consent Act
,
    S.O. 1996, c. 2, Sch. A and Rule 61.03.1 of the
Rules of Civil Procedure

O. Benjamin Vincents, for the appellant

Barbara Walker-Renshaw, for the respondent

Heard: July 4, 2016

On appeal from the order of Justice John R. McCarthy of
    the Superior Court of Justice, dated April 30, 2015.

ENDORSEMENT

[1]

The appellant Mark Roberts appeals from the Order of McCarthy J. of the
    Superior Court of Justice dated April 30, 2015 quashing an appeal from a
    decision of the Consent and Capacity Board (CCB) dated May 29, 2014, that
    confirmed the finding that the appellant was incapable of consenting to
    treatment at the relevant time.

[2]

The respondents motion to quash was based on fresh evidence, which the
    motion judge admitted, that established that several months after the CCB
    decision, and before his appeal of that decision could be heard, the respondent
    had determined that the appellant had regained his capacity to consent to
    treatment. The respondent concluded that the appellant had developed insight
    into the ongoing need for medication and expressed a willingness to continue
    with treatment. With the appellants consent, the treatment resumed. Three
    months later, the appellant was discharged from the respondents care when he
    was transferred to the Centre for Addiction and Mental Health pursuant to the
    terms of the disposition of the Ontario Review Board on August 29, 2014.

[3]

Against this backdrop established by the fresh evidence, the motion
    judge quashed the appeal on the basis that it was moot. He applied the two-step
    test from
Borowski v. Canada (Attorney General)
, [1989] 1 S.C.R. 342.
    On the first step, the motion judge concluded there was no longer a live issue
    between the parties because the appellants capacity to consent to treatment
    had been restored. On the second step, the motion judge chose not to exercise
    his discretion to hear a moot appeal.

[4]

On this appeal, the appellant challenges the motion judges conclusion
    on the second step of the
Borowski
test.

[5]

The appellant contends that the motion judge erred by neglecting, in the
    exercise of his discretion, to apply standards that would be appropriate for
    mental health litigants.

[6]

We do not accept this submission. The motion judge was well aware of the
    context in which the appeal was set and knew the record relating to the
    condition and treatment of the appellant.

[7]

The appellant also submits that the motion judge erred by not hearing
    the appeal because it raised issues of public importance.

[8]

On the particular facts of this case set out above, we disagree. This is
    not a case like
Mental Health Centre Penetanguishene v. Ontario
, 2010
    ONCA 197, where the issue was of a recurring nature with wide implications.
    Also that decision involved public health care resources which made it an issue
    of public importance.

[9]

The appeal is dismissed. No costs.

J.C. MacPherson J.A.

E.A. Cronk J.A.

M.L. Benotto J.A.


